                                                                                                Case 5:18-cv-06613 Document 1 Filed 10/30/18 Page 1 of 6



                                                                                    1 Ray Cardozo (State Bar No. 173263)
                                                                                      Email: rcardozo@reedsmith.com
                                                                                    2 Jesse L. Miller (State Bar No. 183229)
                                                                                      Email: jessemiller@reedsmith.com
                                                                                    3 James M. Neudecker (State Bar No. 221657)
                                                                                      Email: jneudecker@reedsmith.com
                                                                                    4 Jennifer R. Fearnow (State Bar No. 246007)
                                                                                      Email: jfearnow@reedsmith.com
                                                                                    5 REED SMITH LLP
                                                                                      101 Second Street, Suite 1800
                                                                                    6 San Francisco, CA 94105-3659
                                                                                      Telephone: (415) 543-8700
                                                                                    7 Facsimile: (415) 391-8269

                                                                                    8 Attorneys for Petitioner
                                                                                      Tech Mahindra Limited
                                                                                    9

                                                                                   10
                                                                                                                    UNITED STATES DISTRICT COURT
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                   12
                                                                                                                          SAN JOSE DIVISION
REED SMITH LLP




                                                                                   13

                                                                                   14
                                                                                        TECH MAHINDRA LIMITED,                       Case No. 5:18-cv-06613
                                                                                   15
                                                                                                            Petitioner,              TECH MAHINDRA LIMITED’S
                                                                                   16         vs.                                    PETITION TO COMPEL COMPLIANCE
                                                                                                                                     WITH ARBITRATOR’S SUBPOENA
                                                                                   17 DR. HOSEIN KHAJEH-HOSSEINY,
                                                                                                                                     (Federal Arbitration Act, 9 U.S.C. § 7)
                                                                                   18                       Respondent.

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                   –1–
                                                                                         TECH MAHINDRA LIMITED’S PETITION TO COMPEL COMPLIANCE WITH ARBITRATOR’S SUBPOENA
                                                                                                    Case 5:18-cv-06613 Document 1 Filed 10/30/18 Page 2 of 6



                                                                                    1          Petitioner Tech Mahindra Limited (“Tech Mahindra”), by and through its attorneys, alleges

                                                                                    2 as follows:

                                                                                    3                                    PRELIMINARY STATEMENT

                                                                                    4          1.       Tech Mahindra, on the one hand, and Northgate Fintech Innovations Partners, L.P.

                                                                                    5 (the “Fintech Fund”), Northgate Fintech, L.P., Northgate Capital, L.L.C., and Northgate Capital,

                                                                                    6 L.P. (collectively, “Northgate”), on the other hand, are parties to JAMS Arbitration Proceeding No.

                                                                                    7 11100021893, currently pending before the Honorable John F. Herlihy in San Jose, California (the

                                                                                    8 “Arbitration”). The Arbitration hearing commenced on Monday, October 29, 2018 at 9:00 a.m. at

                                                                                    9 JAMS’s San Jose resolution center.

                                                                                   10          2.       Respondent Dr. Hosein Khajeh-Hosseiny (“Dr. Hosseiny”) was the CEO of Northgate
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 up until June 2018, and is critical witness in the Arbitration.

                                                                                   12          3.       On September 25, 2018, counsel for Dr. Hosseiny, Ms. Amy Park, agreed to accept
REED SMITH LLP




                                                                                   13 service of the arbitrator’s trial subpoena on his behalf, and noted that Dr. Hosseiny had a strong

                                                                                   14 preference for “November 2 given his schedule and other business obligations.”

                                                                                   15          4.       On September 26, 2018, Judge Herlihy signed and issued a hearing subpoena for Dr.

                                                                                   16 Hosseiny, which was duly served.

                                                                                   17          5.       On October 29, 2018, the very same day that the Arbitration was set to commence,

                                                                                   18 counsel for Dr. Hosseiny notified Tech Mahindra for the first time that Dr. Hosseiny “is still out of

                                                                                   19 the country” and “will be unable to return in time for trial.” This evidences Dr. Hosseiny’s intention

                                                                                   20 not to comply with the arbitrator’s subpoena and appear at the Arbitration hearing as scheduled.

                                                                                   21 What’s worse, Dr. Hosseiny’s counsel stated that Dr. Hosseiny left the United States on September

                                                                                   22 3, 2018, approximately three weeks before she agreed to accept service of the subpoena on his

                                                                                   23 behalf and began negotiating the date of his appearance.

                                                                                   24          6.       Accordingly, Tech Mahindra seeks an order from this Court under the Federal

                                                                                   25 Arbitration Act, 9 U.S.C. § 7, compelling the attendance of Dr. Hosseiny at the Arbitration hearing.

                                                                                   26 The Arbitration is under way, Tech Mahindra has gone to great expense and incurred significant

                                                                                   27 inconvenience to secure witnesses (including having witnesses travel from India), and Dr. Hosseiny

                                                                                   28 is a critical witness.

                                                                                                                                        –2–
                                                                                         TECH MAHINDRA LIMITED’S PETITION TO COMPEL COMPLIANCE WITH ARBITRATOR’S SUBPOENA
                                                                                                    Case 5:18-cv-06613 Document 1 Filed 10/30/18 Page 3 of 6



                                                                                    1                                                 PARTIES

                                                                                    2          7.       Tech Mahindra is a technology company organized under the laws of India. Tech

                                                                                    3 Mahindra is a party to the Fintech Fund’s Limited Partnership Agreement (“LPA”) with Northgate,

                                                                                    4 which is subject to the pending Arbitration.

                                                                                    5          8.       Dr. Hosseiny is an individual who, upon information and belief, currently resides in

                                                                                    6 San Francisco, CA and is a citizen of California.

                                                                                    7                                      JURISDICTION AND VENUE

                                                                                    8          9.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that

                                                                                    9 Petitioner seeks to enforce Section 7 of the Federal Arbitration Act (“FAA”), which reads in

                                                                                   10 pertinent part: “upon petition the United States district court for the district in which such arbitrators,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 or a majority of them, are sitting may compel the attendance of such persons or persons before said

                                                                                   12 arbitrator or arbitrators ….”
REED SMITH LLP




                                                                                   13          10.      Alternatively, this Court has jurisdiction over this action pursuant 28 U.S.C. §

                                                                                   14 1332(a)(2), in that this is a civil action between a citizen of India, on the one hand, and citizens of

                                                                                   15 California, on the other hand, and the amount in controversy exceeds $75,000, exclusive of interest

                                                                                   16 and costs.

                                                                                   17                                           RELEVANT FACTS

                                                                                   18 A.       The Arbitration

                                                                                   19          11.      On June 22, 2015, Tech Mahindra and Northgate entered into the LPA that governs

                                                                                   20 the Fintech Fund.

                                                                                   21          12.      Certain disputes arose between the parties and, on December 28, 2017, the Fintech

                                                                                   22 Fund initiated the Arbitration – Northgate Fintech Innovations Partners, L.P. v. Tech Mahindra

                                                                                   23 Limited, JAMS Ref. No. 1110021893 – by filing a Demand for Arbitration with JAMS.

                                                                                   24          13.      Tech Mahindra filed a Response and Affirmative Defenses to the Arbitration Demand

                                                                                   25 on February 7, 2018. Tech Mahindra did not contest arbitrability.

                                                                                   26          14.      On February 8, 2018, JAMS appointed the Honorable John F. Herlihy (Ret.) as the

                                                                                   27 arbitrator.

                                                                                   28

                                                                                                                                          –3–
                                                                                         TECH MAHINDRA LIMITED’S PETITION TO COMPEL COMPLIANCE WITH ARBITRATOR’S SUBPOENA
                                                                                                 Case 5:18-cv-06613 Document 1 Filed 10/30/18 Page 4 of 6



                                                                                    1         15.     On May 11, 2018, the Fintech Fund filed an Amended Arbitration Demand, a true

                                                                                    2 and correct copy of which is attached as Exhibit 1. Tech Mahindra filed a Response and

                                                                                    3 Affirmative Defenses to the Amended Arbitration Demand on May 25, 2018. Again, Tech

                                                                                    4 Mahindra did not contest arbitrability.

                                                                                    5         16.     On June 1, 2018, Tech Mahindra filed a “Counterclaim” against Northgate in the

                                                                                    6 Arbitration. Northgate filed a response to Tech Mahindra’s Counterclaim on June 15, 2018.

                                                                                    7 Northgate did not contest arbitrability.

                                                                                    8         17.     On August 9, 2018, Tech Mahindra filed an Amended Counterclaim, a true and

                                                                                    9 correct copy of which is attached as Exhibit 2.

                                                                                   10         18.     On June 21, 2018, Judge Herlihy issued Report of Preliminary Hearing and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Scheduling Order No. 4 (“Order No. 4”). A true and correct copy of Order No. 4 is attached as

                                                                                   12 Exhibit 3. Order No. 4 allowed each side to take five fact witness depositions. Order No. 4 also set
REED SMITH LLP




                                                                                   13 the arbitration hearing for October 8-12, 2018. By subsequent order, Judge Herlihy continued the

                                                                                   14 start of the Arbitration hearing to October 29, 2018. The Arbitration commenced October 29, 2018,

                                                                                   15 and is scheduled to run through November 6, 2018.

                                                                                   16 B.      Dr. Hosseiny’s Hearing Subpoena

                                                                                   17         19.     On or around September 3, 2018, Dr. Hosseiny left the United States with no set

                                                                                   18 return date according to his counsel, Ms. Amy Park. Attached as Exhibit 4 is a true and correct

                                                                                   19 redacted copy of the email exchange between counsel for Tech Mahindra and Dr. Hosseiny.

                                                                                   20         20.     On September 25, 2018, even though Dr. Hosseiny was out of the country with no

                                                                                   21 return date, counsel for Dr. Hosseiny agreed to accept service of the arbitrator’s trial subpoena on his

                                                                                   22 behalf. In her email accepting service, she noted that Dr. Hosseiny had a strong preference for

                                                                                   23 “November 2 given his schedule and other business obligations”. Attached as Exhibit 4 is a true

                                                                                   24 and correct redacted copy of the email exchange between counsel for Tech Mahindra and Dr.

                                                                                   25 Hosseiny.

                                                                                   26         21.     On September 26, 2018, Judge Herlihy signed and issued a hearing subpoena for Dr.

                                                                                   27 Hosseiny to appear for testimony at the Arbitration, which was duly served and a true and correct

                                                                                   28 copy of which is attached as Exhibit 5.

                                                                                                                                        –4–
                                                                                         TECH MAHINDRA LIMITED’S PETITION TO COMPEL COMPLIANCE WITH ARBITRATOR’S SUBPOENA
                                                                                                  Case 5:18-cv-06613 Document 1 Filed 10/30/18 Page 5 of 6



                                                                                    1           22.      Dr. Hosseiny’s counsel accepted service of the subpoena on his behalf, with a

                                                                                    2 reservation of rights.

                                                                                    3           23.      On October 22, 2018, the parties had a status call with Judge Herlihy to discuss a

                                                                                    4 number of issues related to the upcoming Arbitration hearing, including the presentation of

                                                                                    5 testimony via deposition. During that proceeding, Judge Herlihy noted that that “[t]he fact that

                                                                                    6 Northgate will present witnesses through their testimony at deposition will not preclude Tech

                                                                                    7 Mahindra from calling these witnesses to testify in person.” Attached here to as Exhibit 6 is a true

                                                                                    8 and correct copy of the Report of Preliminary Hearing and Scheduling Order No. 18.

                                                                                    9           24.      On October 29, 2018, the Arbitration commenced, and that same day, counsel for Dr.

                                                                                   10 Hosseiny notified Tech Mahindra for the first time that Dr. Hosseiny “is still out of the country” and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 “will be unable to return in time for trial.” Moreover, Dr. Hosseiny’s counsel further represented

                                                                                   12 that he left the United States “on or about September 3,” and that he has “no set return date.”
REED SMITH LLP




                                                                                   13 Attached as Exhibit 4 is a true and correct redacted copy of the email exchange between counsel for

                                                                                   14 Tech Mahindra and Dr. Hosseiny.

                                                                                   15                                                      COUNT 1

                                                                                   16                 (Compel the Attendance of Dr. Hosseiny under the Federal Arbitration Act)

                                                                                   17           25.      Petitioner repeats and realleges paragraphs 1 through 24 hereof, as if fully set forth

                                                                                   18 within.

                                                                                   19           26.      Section 7 of the FAA states, in relevant part, that “upon petition[,] the United States

                                                                                   20 district court … may compel the attendance” of “any persons so summoned to testify” by an arbitral

                                                                                   21 subpoena who “refuse[s] or neglect[s] to obey said summons” “or punish said person or persons for

                                                                                   22 contempt in the same manner provided by law for securing the attendance of witnesses or their

                                                                                   23 punishment for neglect or refusal to attend in the courts of the United States.”1 It well-established

                                                                                   24 that Section 7 of the FAA means what it says: arbitrators may issue hearing subpoenas, enforceable

                                                                                   25   1
                                                                                       The parties agreed that Delaware law, including the Delaware Uniform Arbitration Act, applies to the Arbitration. See
                                                                                      Order No. 4. Dr. Hosseiny, however, is not a signatory to the parties’ arbitration agreement, and is not bound by the
                                                                                   26 parties’ agreement to apply Delaware law, at least with respect to actions against him in his personal capacity.
                                                                                      Accordingly, Tech Mahindra proceeds under the Federal Arbitration Act. The result under the Delaware Uniform
                                                                                   27 Arbitration Act, however, would be the same. See 10 Del.C. § 5708(c). The result would also be same under California’s
                                                                                      Arbitration Act. See Cal. Code of Civ. Proc. §§ 1282.6(c) (authorizing judicial enforcement), 1991 (providing for
                                                                                   28 contempt for disobedience of subpoena).

                                                                                                                                               –5–
                                                                                            TECH MAHINDRA LIMITED’S PETITION TO COMPEL COMPLIANCE WITH ARBITRATOR’S SUBPOENA
                                                                                                     Case 5:18-cv-06613 Document 1 Filed 10/30/18 Page 6 of 6



                                                                                    1 by U.S. district courts. See Life Receivable Trust v. Syndicate 102 at Lloyd’s of London, 549 F.3d

                                                                                    2 210, 216 (2nd Cir. 2008) (“when a non-party refuses to comply voluntarily [with an arbitrator’s

                                                                                    3 subpoena] … the party…is limited to section 7 as a vehicle to enforce the subpoena … [T]hose

                                                                                    4 replying on section 7 … must do so according to its plain text”); In re Beck’s Superior Hybrids, Inc.,

                                                                                    5 940 N.E.2d 352, 363 (Ind. Ct. App. 2011) (“Pursuant to its plain terms, Congress requires the

                                                                                    6 enforcement of an arbitration panel’s nonparty subpoena to be brought in the federal forum.”).

                                                                                    7           27.      Dr. Hosseiny has not complied with the Arbitrator’s subpoena for attendance at the

                                                                                    8 Arbitration, and has indicated his intent not to comply.

                                                                                    9           28.      Dr. Hosseiny is a critical witness for the Arbitration, the relevance of his testimony is

                                                                                   10 evident from the content of Exhibit 7, lodged under seal,2 and it has significant implications to the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 matters at issue in the Arbitration.

                                                                                   12           29.      By reason of the foregoing, this Court should issue an order compelling compliance with
REED SMITH LLP




                                                                                   13 the arbitration subpoena. Should Dr. Hosseiny continue non-compliance with this Court’s order and the

                                                                                   14 arbitration subpoena, this Court should hold Dr. Hosseiny in contempt of court.

                                                                                   15                                             PRAYER FOR RELIEF

                                                                                   16           WHEREFORE, Tech Mahindra respectfully requests that this Court:

                                                                                   17           1.       Issue an order pursuant to 9 U.S.C. § 7 compelling Dr. Hosseiny’s compliance with

                                                                                   18 the arbitration subpoena dated September 26, 2018.

                                                                                   19           3.       Award the Petitioner such other and further relief as this Court deems just and proper.

                                                                                   20

                                                                                   21

                                                                                   22
                                                                                        DATED: October 30, 2018                                 REED SMITH LLP
                                                                                   23

                                                                                   24
                                                                                                                                          By:
                                                                                   25                                                           Jesse L. Miller
                                                                                                                                                James M. Neudecker
                                                                                   26                                                           Attorneys for Petitioner Tech Mahindra Limited

                                                                                   27   2
                                                                                       Exhibit 7 has been designated Attorneys’ Eyes Only (“AEO”) by Northgate under the parties’ Stipulated Protective
                                                                                      Order Governing Confidential Information (“Protective Order”), dated May 1, 2018. Therefore, Tech Mahinda lodges
                                                                                   28 Exhibit 7 under seal in accordance with the Protective Order and Local Rule 79-5.

                                                                                                                                              –6–
                                                                                            TECH MAHINDRA LIMITED’S PETITION TO COMPEL COMPLIANCE WITH ARBITRATOR’S SUBPOENA
